DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a Continuation application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,232,040. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a dispatch system that dispatches reponders and equipment to a medical emergency event based on availability of responders and location of medical equipment. 









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 8-9, 13, 17-18, 20-22, 24 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pfeffer US 2009/0284348.
As per claim 1, Pfeffer US 2009/0284348 teaches a server-implemented medical equipment and responder management system (See Abstract, Figures showing an emergency responder server-based system) configured to: 
register a plurality of potential responders to an emergency medical event (Figure 2 shows #200 receive responder information thru acceptance of their information); 
receive emergency medical event information comprising an emergency medical event location and a type of emergency medical event (Figure 4B shows an alert stating the location and type of medical emergency (“severe injury”) – Note that Figure 8b shows at the top other types of medical emergencies such as MAJOR TRAUMA, CARDIAC ARREST, OBSTETRICS, etc..  See below and also Para #67); 
[0039] Scenario database 185 can include pre-programmed optimal responses based on incident information such as type of incident, location of incident, time of day, time of year, current weather, whether the incident occurred on a holiday, the number of persons involved in the incident, the equipment needed to deal with the incident, etc.  In an exemplary embodiment, scenario database 185 can be fully customizable based on the experience and knowledge of agencies, businesses, etc. using task management system 100. For example, each agency in communication with task management system 100 can identify an appropriate response to a given incident (i.e. how many and what type of responders and assets to dispatch). The agency can access scenario database 185 through an administrative website (or by any other method), and manually adjust the response levels for each type of incident as the agency sees appropriate. In the case of incidents involving multiple agencies, the administration function of scenario database 185 can allow each agency to decide on what resources they are willing to allocate to the incident.
provide an automatic notification that includes the emergency medical event information and mapping information to:
  	(a) a first mobile computing device associated with a first responder selected from the plurality of potential responders AND (b) a second mobile computing device associated with a second responder selected from the plurality of potential responders, wherein the mapping information is indicative of  (Para #67 teaches an alert received by the emergency person(s) who have been selected by the dispatcher.  Para #68 below teaches mapping information that can be sent to the responder for viewing): 
[0067] FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.
	[0068] Upon acceptance of the dispatch request by the responder, the responder's position can be indicated on a map. The map can be provided to the dispatcher associated with the task management system and/or any agencies with which the responder is associated. In an exemplary embodiment, the responder's position may not be provided to the dispatcher/agency until the responder accepts the dispatch request such that the responder's privacy is maintained at all times when he/she is not actively responding to an incident. The responder can also be given a list of directions, map, voice commands, etc. providing the responder with directions to reach the incident location from his/her current position. In one embodiment, the responder may be able to view the map or other directions in advance of his/her decision to accept the dispatch request.
   	(a1) a location of a first item of registered medical equipment that is located near a current location of the first mobile computing device AND (b1) the current location of the first mobile computing device relative to the emergency medical event location and relative to the location of the first item of registered medical equipment AND (c1) a current location of the second mobile computing device relative to the emergency medical event location and relative to the location of the first item of registered medical equipment (Para #6 teaches location of the responder.  Para #46 below teaches understanding the location of the responder AND location of the equipment that can/should be brought to the emergency location AND if the user is in possession of the equipment, which reads on a correlation between the responder’s location and equipment’s location – Pfeffer teaches determining a time for the equipment to arrive which inherenlty requires an understanding of WHICH RESPONDER will be bringing the equipment since it will use the time for the responder to get the equipment and then bring it to the emergency location); 
[0046] Dispatch engine 175 can use the mobile device database within assets databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders. Dispatch engine 175 can use mapping engine 180, the responder database, and/or the equipment database to identify desired equipment which is located in the geographic area surrounding the incident location. Based on the location of the equipment, the amount of time it will take for the equipment to arrive at the incident location, the likelihood that the equipment is available, the last time the equipment was serviced or checked, the expiration date of the equipment (if relevant), and any other factors, dispatch engine 175 can generate a ranked equipment queue similar to the responder queue. In alternative embodiments, the equipment queue may be combined with the responder queue because in many instances the responders may possess the desired equipment. Alternatively, large equipment such as the `Jaws of Life` (i.e., a hydraulic rescue tool) or a fire truck may not be in the possession of an individual responder.
   	receive a confirmation from the first mobile computing device that the first responder will bring the first item of registered medical equipment to the emergency medical event (Para #7 teaches understanding the equipment at the responder’s disposal, which reads on understanding what equipment a responder can/will bring to the emergency location.  Para #46 above teaches dispatching responder and equipment to the emergency location, hence a confirmation is inherent since Para #67 above teaches the responder being able to refuse a request, hence an acceptance would infer they can/will bring specific equipment as identified by the dispatcher.  Lastly, Para #97 below teaches the dispatcher being able to modify their dispatches, hence if the responder cannot bring specific equipment, they can respond back and the dispatcher can ask another responder to being said equipment) , and 
[0007] An exemplary task management system includes a central server, a scenario analysis engine, and a dispatch engine. The central server is configured to communicate with a plurality of mobile devices. The scenario analysis engine is in communication with the central server, and is configured to generate an incident scenario based at least in part on received incident information corresponding to an incident at an incident location. The incident scenario identifies a number of responders for responding to the incident such that an optimal response is provided. The dispatch engine is in communication with the central server, and is configured to identify a responder based at least in part on an incident effectiveness of the responder. The incident effectiveness can be based on a current location of the responder, training of the responder, accreditations of the responder, experience of the responder, past experience of the responder, a mode of transportation of the responder, and/or equipment at the disposal of the responder. The dispatch engine is also configured to send a request for assistance with the incident to a mobile device of the responder.
provide an indication to the second mobile computing device that the second responder should proceed to the emergency medical event without the first item of registered medical equipment (As based on Para #7 above, examiner interprets that Pfeffer’s system understands what equipment each responder can bring and would either identify that multiple responders bring the same equipment (for redundancy) OR Pfeffer will identify what equipment one responder should bring and either a) tell the second responder NOT to bring the same equipment or b) just leave it off the list of what that responder should bring – See figure 6a, bottom right-hand corner, shows EQUIPMENT as TRAUMA and EXTRACTION that are required/available.   Lastly, see Para #97 below which teaches the dispatcher being able to request additional resources (responders OR equipment), which again teaches who is bringing what);  
[0097] In an operation 584, a determination is made regarding whether the dispatch should be modified based on information from the first to arrive report and/or information in received updates. The determination can be made by the dispatcher and/or automatically by the task management system, depending on the embodiment. If it is determined that the dispatch is to be modified, a modified dispatch is implemented in an operation 586. The modified dispatch may include a request for additional resources (i.e., responders and/or equipment) based on the received information, an expansion of the geographic area from which responders and/or equipment are requested, and/or an adjustment to the perimeter defined for the incident. Alternatively, the modified dispatch may indicate that fewer resources are needed such that no longer needed notifications are sent to responders who may still be en route. In an exemplary embodiment, the dispatcher can also search for specific types, qualifications, etc. of responders and/or equipment, and dispatch additional responders/equipment based on the search results.
	NOTE: Para #29 teaches the user devices can be “..cellular telephones, paging devices, personal digital assistants (PDAs), tablet personal computers (PCs), portable gaming devices, laptop computers, dedicated task management system devices, or any other type of communication devices known to those skilled in the art..” which have powerful processing capability for voice calls, data, applications such as mapping, etc..
 



As per claim 2, Pfeffer teaches claim 1, wherein the mapping101172982.vl-9/30/2020 4:46 PMDocket No.: Z10812US-05 information is indicative of a location of a second item of registered medical equipment that is located near the current location of the second mobile computing device (As taught above in Para #46, Pfeffer understands each responder’s expertise and what equipment that they can bring (or have access to), which reads on the location of one/more medical devices, other equipment, etc. that are accessible/near each responder).  
From Para #7:  “.., and/or equipment at the disposal of the responder”.


As per claim 3, Pfeffer teaches claim 2, wherein the first item of registered medical equipment is a different type of medical equipment than the second item of registered medical equipment (Para #46 teaches access to different types of equipment the responder may possess or have access to, ie. jaws of life, other, etc.):  
[0046] Dispatch engine 175 can use the mobile device database within assets databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders. Dispatch engine 175 can use mapping engine 180, the responder database, and/or the equipment database to identify desired equipment which is located in the geographic area surrounding the incident location. Based on the location of the equipment, the amount of time it will take for the equipment to arrive at the incident location, the likelihood that the equipment is available, the last time the equipment was serviced or checked, the expiration date of the equipment (if relevant), and any other factors, dispatch engine 175 can generate a ranked equipment queue similar to the responder queue. In alternative embodiments, the equipment queue may be combined with the responder queue because in many instances the responders may possess the desired equipment. Alternatively, large equipment such as the `Jaws of Life` (i.e., a hydraulic rescue tool) or a fire truck may not be in the possession of an individual responder.



As per claim 4, Pfeffer teaches claim 3, wherein one of the first and second items of registered medical equipment is an automated external defibrillator and the other of the first and second items of registered medical equipment is a first aid kit (Pfeffer teaches that an ambulance can be dispatched, which will have an AED and first aid kit onboard.  In Para #6 below he also teaches the equipment each responder has, which would include an AED, First Aid kit, etc.).
[0100] Although not illustrated in FIG. 5, the dispatch request can also be sent to individuals/entities who own or have access to equipment from the equipment queue. A process similar to that described in operations 540 through 572 with respect to the responder queue can be used to go through the equipment queue to ensure that adequate equipment is dispatched to the incident. For example, an ambulance may be listed in the equipment queue and the dispatch sent to an ambulance service located closest to the incident location.
[From 0006] “…The incident effectiveness may be based on a number of factors, including a current location of the responder, training of the responder, accreditations of the responder, experience of the responder, past performance of the responder, a mode of transportation of the responder, and/or equipment at the disposal of the responder. A request for assistance is sent to a mobile device of the responder. The request for assistance can include incident information corresponding to the incident.


As per claim 5, Pfeffer teaches claim 2, wherein the management system is configured to receive a confirmation from the second mobile computing device that the second responder will bring the second item of registered medical equipment to the emergency medical event (Pfeffer above teaches that the dispatcher will request a responder and equipment for them to bring, hence EACH responder will confirm/deny that they are coming and/or if they are (or can) bring the requested equipment).  
From Para #66:  An equipment icon can allow the responder to update the type, location, quantity, and/or status of equipment owned or accessible by the responder.


	As per claim 8, Pfeffer teaches claim 1, wherein the mapping information includes interactive navigational information based on the emergency medical event location (Pfeffer above teaches providing map information AND that it can also include directions, which would read on interactive (ie. looking at map and directions).  One skilled also understands that well known mapping software such as Google Maps would be used (since it is freeware) and that is interactive, ie. can move the map, zoom in/out, etc.)).  
Examiner’s NOTE:  The concept of “interactive” is not defined in the claim.


As per claim 9, Pfeffer teaches claim 1, wherein the management system is configured to enable communications between the first and second102 172982.vl-9/30/2020 4:46 PMDocket No.: Z10812US-05 responders via the first and second mobile computing devices (Pfeffer teaches in Para #49 that a responder provides their phone number when signing up to be a responder (Fig. 2, #200), hence a dispatcher has each responder’s personal information of the people they dispatched to an emergency site and can provide responder phone numbers to each responder, which reads on “enabling” communications).  


As per claim 13, Pfeffer teaches claim 1, wherein the management system is configured to provide victim status updates to the first and second mobile computing devices (Para #41 teaches that responders can provide updates to the database system which can provide updates to the dispatcher who can also provide them to anyone involved, ie. responders, management, family, etc..  See also Fig. 5, #574 teaches providing updates to responder).
[0041] Scenario analysis engine 170 can also be used to update the incident scenario based on subsequently received incident information. For example, the initial incident information may be from a passerby and may indicate a car crash involving two adults. A first responder to arrive at the scene may realize that car crash actually involves the two adults and two children in the back seat, and also that the car is on fire. The first responder can use his/her mobile device to provide this additional information to task management system 100, and scenario analysis engine 170 can update the incident scenario accordingly. Alternatively, or in addition, a dispatch based on the incident scenario may be updated by task management system 100 and/or the dispatcher. As an example, the updated incident scenario or dispatch may include additional responders to help with the additional passengers, and additional responders equipped to deal with the fire.

	
As per claim 17, Pfeffer teaches claim 1, wherein the management system is configured to provide responder location updates to a dispatch103 172982.vl-9/30/2020 4:46 PMDocket No.: Z10812US-05center based on the current locations of the first and second mobile computing devices (Pfeffer understands where each responder is located when they are initially contacted and Fig. 5, #576 teaches identifying that the responder has arrived at the incident location which is at least a function that provides location updates for each responder, hence there is dispatched.  Para #3 teaches the user devices having GPS which allows for continuous tracking of said device “… As an example, mobile device 105 may have a global positioning system (GPS) antenna allowing mobile device 105 to continuously be tracked with a small margin of error”).  



As per claim 18, Pfeffer teaches claim 1, wherein the current locations of the first and second mobile computing devices are global positioning system (GPS) locations (Para #33 teaches user devices with GPS --  As an example, mobile device 105 may have a global positioning system (GPS) antenna allowing mobile device 105 to continuously be tracked with a small margin of error).  

	



As per claim 20, Pfeffer teaches claim 1, wherein the first and second mobile computing devices are smartphone devices (Para #29 teaches the user device being many different types of devices – Mobile devices 105, 110, and 115 can be cellular telephones, paging devices, personal digital assistants (PDAs), tablet personal computers (PCs), portable gaming devices, laptop computers, dedicated task management system devices, or any other type of communication devices known to those skilled in the art


As per claim 21, Pfeffer teaches claim 1, wherein the management system is configured to select the select the first and second mobile computing devices for provision of the automatic notification based on the current locations of the first and second mobile computing devices (Para #100 teaches dispatching a responder who is closest to the incident site (sending an ambulance).   This can be applied to more than one resource, ie. firemen, medical experts, etc..  Note that Para #38 teaches determining if an estimated arrival for RESPONDERS (plural) is effective to help at the emergency site, which reads on notifying first/second/multiple responders).  
[0100] Although not illustrated in FIG. 5, the dispatch request can also be sent to individuals/entities who own or have access to equipment from the equipment queue. A process similar to that described in operations 540 through 572 with respect to the responder queue can be used to go through the equipment queue to ensure that adequate equipment is dispatched to the incident. For example, an ambulance may be listed in the equipment queue and the dispatch sent to an ambulance service located closest to the incident location. If the task management system does not receive a response from the ambulance service or if dispatch request is refused (i.e., because all of the ambulances are currently in use), the dispatch engine can send the dispatch request to the next ambulance service on the equipment queue, and so on.
[From Para #38] “…The incident scenario may also identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident…”.


As per claim 22, Pfeffer teaches claim 21, wherein the management system is configured to: 
receive enrollment information for the plurality of potential responders (Figure 2), wherein the enrollment information comprises medical training information for each of the plurality of potential responders that indicates a level of medical care that each potential responder is qualified to provide, 
[0049] The responder information can include the proposed responder's name, address, citizenship, telephone number, social security or other identification number, and/or any other personal information The responder information can also include information regarding the medical history of the proposed responder, the vaccination record of the proposed responder, the criminal record of the proposed responder, the skills of the proposed responder, the certifications of the proposed responder, the experience of the proposed responder, the employment history of the proposed responder, the education of the proposed responder, the mode(s) of transportation used by the proposed responder, etc. The responder information can also include an identification of any agencies with which the proposed responder is associated or would like to be associated. As an example, the proposed responder may be registered with a fire fighting agency and in the process of registering with a policing agency and a hazmat agency. If the proposed responder is accepted as a responder, he/she may only be placed in responder queues for fire fighting tasks until his/her registration is approved by the policing agency and/or the hazmat agency. Upon registration with the policing agency and the hazmat agency, the responder may also be placed in responder queues related to policing tasks and hazmat tasks, respectively. The responder information can further include information regarding the make, model, functionality, etc. of the mobile device owned by the proposed responder and any mobile device carriers used by the proposed responder. If the proposed responder does not have a mobile device, a dedicated responder mobile device may be provided to the proposed responder upon acceptance as a responder. In an alternative embodiment, all responders may be provided with a dedicated responder mobile device regardless of whether the responders have their own mobile device.
[From Para #50] “..For example, an obstetrician may use responder preferences to indicate that he/she is only willing to respond to incidents which i) are within x kilometers of his/her current location, ii) involve a woman in labor outside of a hospital, and iii) involve a high probability that the woman will give birth prior to arriving at the hospital…”  Shows that the responder has indicated that they are an obstetrician.
[0051] In an operation 210, the responder information is verified. The responder information can be verified by contacting an agency with which the proposed responder claims to be associated. The responder information can also be verified by contacting agencies, associations, etc. from which the proposed responder claims to have received degrees, certifications, training, etc. The responder information can further be verified by accessing post office records, governmental records, etc
periodically verify that each potential responder is qualified to provide the level of medical care indicated in the enrollment information AND based on the periodic verification, remove those responders no longer qualified to provide the level of medical care indicated in the enrollment information from consideration as a potential responder for the emergency104172982.vl-9/30/2020 4:46 PMDocket No.: Z10812US-05 medical event (Para #56 teaches that information can be received at any time to update the responder’s profile (which can cause them to be kept or removed – figure 2 shows either taking no action or updating the responder’s profile (which can be keeping or removing the responder):
[0056] In an operation 235, additional responder information is received. The additional responder information can be received from any source and can include any information regarding the responder's performance and/or abilities to perform as a responder. For example, the additional responder information may be a notice from an agency that the responder's medical certification has expired and needs to be renewed.  


	
As per claim 24, Pfeffer teaches claim 21, wherein the management system is configured to select the first and second mobile computing devices for provision of the automatic notification based on an estimated time to respond (Para #38 teaches determining determining the estimated arrival time of a responder AND if that is effective for responding to the emergency, which reads on the claim):  
[0038] In an exemplary embodiment, based on the incident information, scenario analysis engine 170 can be used to generate an incident scenario. The incident scenario can be a detailed response plan for responding to the incident. The incident scenario can include an optimal number of responders, an identification of desired skill sets of the responders, desired equipment, contingency plans in case the desired responders, skill sets, equipment, etc. are unavailable, and any other information which can contribute to providing an optimal response to the incident. The incident scenario may also identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. Scenario analysis engine 170 can interact with scenario database 185 to generate the incident scenario.


As per claim 26, Pfeffer teaches claim 1, wherein the server-implemented medical equipment and responder management system is separate from a dispatch center (Figure 1 shows the task management “system” #100 but Pfeffer does not explicitly require them to be located together.  Para #121 allows for modifications to the design, which one skilled would envision as separating the different functions across different servers, ie. to place all servers in one location for technical support/service while having just the dispatch function at a separate command center).  


As per claim 27, Pfeffer teaches claim 26, wherein the management system is configured to receive the emergency medical event information from the dispatch center (Pfeffer teaches an integrated system that supports data flow to/from all functions of the system (see figure 1, #100 where data flows to/from all segments/functions.   Secondly, Pfeffer teaches that the dispatch personel can be in contact with responders, ie. to update status, understand victim medical status, request more responders/equipment, etc., which would inherently be fed into the system for management of the situation/personel/equipment, which reads on the claim since Pfeffer puts forth a real-time respond system that supports updates during the emergency).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer and further in view of D’Ambrosia et al. US 2007/02500348.
As per claim 16, Pfeffer teaches claim 1, but is silent on wherein the management system is configured to: 
receive electronic medical record data for at least one victim of the emergency medical event; and 
provide at least a portion of the electronic medical record data to one or more of the first and second responders.  
At least D’ambrosia et al. US 2007/0250348 teaches sending patient/victim’s medical records to the emergency personel/first responder (See Figure 4a and 5a, #508)
It would have been obvious to one skilled in the art at the time of the invention, to modify Pfeffer, such that wherein the management system is configured to receive electronic medical record data for at least one victim of the emergency medical event and provide at least a portion of the electronic medical record data to one or more of the first and second responders, to provide important medical information about the patient/victim at the scene of the emergency so responders understand any/all relevant medical facts about that/those person(s).







Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer and further in view of Bonecutter et al. US 2007/0103294
As per claim 19, Pfeffer teaches claim 1, but is silent on wherein the management system is configured to provide a zoom function with the mapping information, wherein the zoom function is operable to adjust the mapping information between 
(a) a map view of only one of the current locations of the first and second mobile computing devices and 
(b) a map view of both of the current locations of the first and second mobile computing devices.  
At least Bonecutter et al. US 2007/0103294 teaches a critical incident response management system with mapping software that can be zoomed in/out to literally any level of detail.  Figures 9-12 show the incident location and also a much larger regional area, which would encompass first or second (or both) responders at the scene depending upon when they arrive.  Figure 12 shows where each responder (or potential responder) is located in the area).  Figure 11 teaches showing at least one responder ([0083] The first responder's location may be set on the map. )
[0008] According to exemplary aspects of the present invention, the first responder (1R) and collaborating responders at the scene may be enabled to manipulate the GIS, such as, e.g., but not limited to, zoom in and out and pan to a desired street or overall view of the area and any georeferenced data representing its surroundings wherein resources can be or are allocated
[0012] According to exemplary features of embodiments of the present invention, software modules operable on portable devices can enable a first responder designated the manager of a critical incident ("critical incident manager") to access and view the geographic area (e.g., section of the city) wherein an incident has occurred or is occurring via a GIS and/or mapping program (such as, e.g., but not limited to MapQuest.TM. provided by MapQuest, Inc., or MapPoint.TM. provided by Microsoft Corporation, Argus, ESRI, Map Info or similar mapping software systems), thus allowing the manager to e.g., but not limited to, manipulate, view, pan, and/or zoom in and out of an electronic map to a desired street or overall view of the area and its surroundings wherein the resources can be allocated.
[0034] FIG. 10 illustrates a graphical user interface showing a zoomed in view according to an exemplary embodiment of the invention.
[0073] Referring to FIG. 9, another screen shot 801 illustrates an exemplary map portion 808 of the software. The map 808 may be at least a 2D map, with 3D, 4D (temporal), through n-D maps with additional data sources also possible. The map may initially show an area at a high level of abstraction. For example, depending on a particular implementation, an area may be shown at a country level, a state level, a city level, a county level, street level, etc. The user may then select the incident scene via device 111. This may be done using, for example, a touch screen, computer mouse, keyboard, pen-based interface or any other input device. In this example, the user may touch an area of a screen of device 111 and the CIM program may update the display with a zoomed in view of the map. The map may initially show a city level view of an area surrounding Albuquerque, N. Mex. By tapping the screen or clicking the mouse the user zooms in on an area of the incident, shown in Map 808. Several levels of zoom may be provided between views. As the incident develops, several icons may be placed on the map.
[0074] Several options for viewing a map and selecting an area of the map may be provided. Different map tools may provide a variety of mechanisms for manipulating the map display. For example, as shown in FIG. 9, Microsoft's MapPoint may include a field 904 in which the user may type or write a location, such as an address, building, part of town, etc. Once the location information is entered, the mapping tool may cause the map to be centered at that location. The CIM may cause that location to be displayed on devices 111, 113 etc. The location information may be retrieved from server 105 or stored locally. The map software may provide a tool 906 allowing the user to zoom in and out of the map 900. Tool 906 may include a slide bar 908 for zooming in and out of the map 801. Tool 910 may be provided to allow panning around the map 801. The view of map 801 may be moved north, south, east, and west in a known manner by selecting tool 910. Different types of information and maps may be viewed via GUI 901. Here, map 801 is a road map. A drop down menu 912 may allow other views, such as satellite views, terrain maps, and others to be displayed.
It would have been obvious to one skilled in the art at the time of the invention, to modify Pfeffer, such that wherein the management system is configured to provide a zoom function with the mapping information, wherein the zoom function is operable to adjust the mapping information between (a) a map view of only one of the current locations of the first and second mobile computing devices and (b) a map view of both of the current locations of the first and second mobile computing devices, to provide the management team a view of where each responder is located at the scene by using a map zoom capability.





Allowable Subject Matter
Claims 6-7, 10-12, 14-15, 23 and 25 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art, either alone or in combination.
Intervening claims are required:
Claim 6: wherein the management system is configured to notify a dispatch center that the first responder will bring the first item of registered medical equipment to the emergency medical event and/or that the second responder will bring the second item of registered medical equipment to the emergency medical event.  

Claim 7:  wherein the management system is configured to provide an indication to the first mobile computing device that the second responder will bring the second item of registered medical equipment to the emergency medical event.  

Claim 10: wherein the management system is configured to provide a chat function at the first and second mobile computing devices.  

Claim 11: wherein the management system is configured to store the communications between the first and second responders in a summary report for the emergency medical event.  

Claim 12: wherein the communications between the first and second responders are voice communications, and wherein the management system is configured to convert the voice communications to a text format for the summary report.  

Claim 14: wherein the management system provides the victim status updates as scrollable text.  

Claim 15: wherein the management system is configured to provide a request for additional medical equipment to the second mobile computing device based on the victim status updates.  
  	
Claim 23: wherein the management system is configured to select the first and second mobile computing devices for provision of the automatic notification based on the medical training information.  

Claim 25: wherein the management system is configured to identify that the first and/or second responder is in an automobile based on one or more of an inference from a speed of the first and second mobile computing devices and an automobile location report from the first and second mobile computing devices, and prioritize selection of a moving responder over a stationary responder.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414